1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     JOSE GALLEGOS,                                          Case No. 3:19-cv-00613-RCJ-CBC
4                                              Plaintiff                     ORDER
5     v.
6     HAROLD WICKHAM, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).

12   Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed

13   in forma pauperis.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

15   application to proceed in forma pauperis and attach both an inmate account statement

16   for the past six months and a properly executed financial certificate. The Court will retain

17   Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the

18   payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file an

19   application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this

20   action. If Plaintiff chooses to file an application to proceed in forma pauperis he must file

21   a fully complete application to proceed in forma pauperis, including both an inmate

22   account statement for the past six months and a properly executed financial certificate.

23   II.    CONCLUSION

24          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

25   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

26   as the document entitled information and instructions for filing an in forma pauperis

27   application.

28          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
1    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
2    the correct form with complete financial attachments in compliance with 28 U.S.C. §
3    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
4    fee and the $50 administrative fee).
5           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
6    dismissal of this action may result.
7           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
8    (ECF No. 1-1) but will not file it at this time.
9           DATED: October 10, 2019.
10
11                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
